DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/26/2022, 11/11/2021, and 12/23/2020 have been considered by the examiner.

Status of the Claims
The claims filed 07/12/2021 are under consideration.
Claims 111-128 are pending.
Applicant’s election without traverse of Group I, claims 111-116, and 118-121 in the reply filed on 05/20/2022 is acknowledged.
Claim 117 and 122-128 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/22/2022.
Claims 111-116 and 118-121 are treated on the merits.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 111-115, and 118-121 are rejected under 35 U.S.C. 103 as being unpatentable over Berkland US 20090123509 and Landolina, WO 2013071235 A1 in view of Kirsch, US 20120093686.
Berkland teaches colloidal gels including a plurality of positive charged particles mixed and associated with a plurality of negatively charged particles to form a three-dimensional matrix (Berkland, e.g., abstract). Berkland teaches colloidal gels produced by combining chitosan and alginate (Berkland, e.g., 0104-0105). Berkland teaches the colloidal gels comprising particles dispersed in a solution (Berkland, e.g., 0104 and 0106). Berkland teaches alginate and chitosan particles dispersed in different weight ratios to prepare colloidal gels, wherein the total concentration of particles may vary, e.g., 20% wt/vol (Berkland, e.g., 0104). 
Berkland clearly teaches solid PLGA-chitosan particles dispersed in alginate solution to form a composite gel which behaved similarly to particles and particle colloid gel systems, e.g., polymer and particle colloid gel was placed into a vial and inverted, resulting in the polymer retaining the shape of the vial and did not drop out of the vial (Berkland, e.g., 0106 and claim 30). Accordingly, Berkland teaches and claims gel compositions comprising an alginate solution with dispersed particles of chitosan.
Berkland teaches compositions comprising the same components recited in claim 111, alginate, chitosan and water wherein the polymeric composition is in the form of a colloidal gel comprising dispersed particles, but does not expressly teach the sodium alginate and chitosan in the claimed amounts. 
Berkland does not expressly teach the chitosan having an average degree of deacetylation between 75.0% to about 99%
Landolina teaches compositions comprising amounts of alginate, chitosan and water similar to those of Berkland.
Landolina teaches gel compositions comprising sodium alginate and chitosan in the same amounts recited in claim 111 and in amounts significantly overlapping with the amounts recited in claims 118-121. Landolina recognizes the hemostatic properties of the compositions (Landolina, e.g., pg. 4, Summary, ¶ 1). Landolina teaches compositions comprising the general amounts of sodium alginate: 2-5wt%, chitosan: 5-20wt%, and water: 73-93wt%. See Landolina, e.g., pg. 8, ¶ 1.
Landolina exemplifies a polymeric composition comprising 3.6 % sodium alginate, about 7 wt% chitosan chloride, and about 89.4 wt% of a 5% aqueous solution of ethanol in water (Landolina, e.g., pg. 8, ¶ 3).
Landolina teaches the polymeric composition as a gel (Landolina, e.g., pg. 8, ¶ 5).
Landolina teaches the composition as a polymeric matrix (Landolina, e.g., pg. 2, ¶ 2); solidified matrix (Landolina, e.g., abstract); hemostatic matrix (Landolina, e.g., pg. 4, Summary of the Invention, ¶ 4). Landolina further teaches the polymers participate in ionic cross linking when combined in the solution (Landolina, e.g., pg. 7, ¶ 2).
Applicable to claims 111 and 118-121: Landolina teaches compositions including sodium alginate: 2-5wt%, chitosan: 5-20wt%, and water: 73-93wt%. See Landolina, e.g., pg. 8, ¶ 1. The amounts recited in claims 118-121 are within the ranges suggested in Landolina. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Landolina does not expressly teach the gel comprising a dispersion of solid chitosan particles.
However, Berkland teaches this feature.

It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a colloidal gel as understood from the teachings of Berkland such that the gel comprises sodium alginate, chitosan, and water in amounts suggested by Landolina with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to optimize the colloidal gel for hemostasis and wound treatment as suggested in Landolina. The skilled artisan would have had a reasonable expectation of success because the amounts suggested in Landolina are generally within the guidelines suggested in Berkland.
Alternatively, starting from Landolina, it would have been prima facie obvious before the effective filing date of the presently claimed invention to formulate a composition as understood from Landolina as a colloidal gel including particles dispersed in the gel with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to enable the hemostatic gel which facilitates administration with improved drug delivery as suggested in Berkland. The skilled artisan would have had a reasonable expectation of success because both documents teach gel compositions comprising alginate and chitosan having similar utility for treating tissue defects.

The combined teachings of Berkland and Landolina teach a composition according to claim including chitosan but do not expressly teach the chitosan having a degree of deacetylation between about 75% and about 99%.
Kirsch teaches chitosan having a degree of deacetylation ranging from about 75-88% and effective for hemostasis (Kirsch, e.g., claim 1). The range recited in claim 111 and 113 overlaps with the range suggested in Kirsch. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a hemostatic composition as understood from Berkland and Landolina by employing chitosan having a degree of deacetylation as suggested in Kirsch with a reasonable expectation of success. The skilled artisan would have been motivated to employ chitosan having a degree of deacetylation known and suggested for its hemostatic properties in the range suggested by Kirsch with a reasonable expectation of success. This modification may be viewed as the selection of a known chitosan material having hemostatic properties as desired in the compositions understood from the combined teachings of Berkland and Landolina. 
Applicable to claims 112 and 115: The combined teachings of Berkland, Landolina, and Kirsch teach a composition having the features of claim 111 and which appear to have the property recited in claim 112 and is capable of being used in the manner recited in claim 115. Landolina teaches the gel composition capable of rapidly achieving hemostasis (Landolina, e.g., pg. 5, ¶ 3). 
Applicable to claim 114: The combined teachings of Berkland, Landolina, and Kirsch do not expressly teach the density of the composition ranges from 1.10 g/ml and about 1.30 g/ml at about 25oC. However, Landolina teaches compositions having the claimed components in amounts overlapping with the claimed ranges. Therefore, the compositions of the prior art are expected to have properties similar to those reported by Applicant if tested in the same way. The compositions of the prior art have a density, but the density is not characterized. A chemical composition and its properties are inseparable. See MPEP 2112.01. 
Applicable to claim 116: The combined teachings of Berkland, Landolina and Kirsch, e.g., Berkland teaches the composition having an elasticity in the range of from about 6 kPa to about 40 MPa (Berkland, e.g., 0070). The claimed elasticity is within this range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. The recited elasticity of 16 kpa is within the range suggested in the combined teachings of Berkland and Landolina. Further, Landolina suggest the elasticity of the composition may vary according to desired application site, wherein the polymeric composition may exhibit rigidity or elasticity, wherein varying matrices may be employed to target diverse wound locations (Landolina, e.g., pg. 10, ¶ 5-6). 
Thus, the modulus of elasticity of the claimed invention is within the general range suggested in Berkland and is a result effective parameter the skilled artisan would have optimized for hemostatic properties and wound treatment according to Landolina. 
Accordingly, the subject matter of claims 111-115, and 118-121 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 


Claim 116 is rejected under 35 U.S.C. 103 as being unpatentable over Berkland US 20090123509 and Landolina, WO 2013071235 A1 in view of Kirsch, US 20120093686 as applied to claims 111-115, and 118-121 above, and further in view of Becker, Journal of Biomedical Materials Research, 54, 2001.
The combined teachings of Berkland, Landolina, and Kirsch enumerated above apply here. The combined teachings of Berkland, Landolina, and Kirsch teach wherein the gel has an elasticity ranging from about 6 kPa to about 40 MPa (Berkland, e.g., 0070). 
While the combined teachings of Berkland, Landolina, and Kirsch do not expressly teach the recited elasticity of 16 kpa, the claimed elasticity is within the range suggested in the teachings of Berkland. Further, Landolina suggests the elasticity of the composition may vary according to desired application site, wherein the polymeric composition may exhibit rigidity or elasticity, wherein varying matrices may be employed to target diverse wound locations (Landolina, e.g., pg. 10, ¶ 5-6). 
Becker teaches similar gel materials, e.g., comprising alginate, useful for treating bleed, e.g., hemorrhaging (Becker, e.g., Abstract). Becker teaches gels having an elasticity of 13 kPa, 27 kPa, and 66 kPa which are 1x, 2x and 5x normal blood pressure (Becker, e.g., pg. 79:c2:¶ 1).
This teaching establishes a range for elasticity of from 13-66 kPa which exceeds normal blood pressure for mechanical stability when treating for vascular hemorrhage. An elasticity of at least about 13 kPa is desired to handle normal blood pressure for treating venous defects. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to have modified a polymeric composition as understood from Berkland, Landolina, and Kirsch to have an elasticity in the range suggested by Becker with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to obtain a composition having an elasticity effective for maintaining mechanical stability when treating venous defects. The skilled artisan would have had a reasonable expectation of success because Landolina suggests the elasticity may be optimized and because Landolina suggests the composition may be effective for treating venous bleeds.
Accordingly, the subject matter of claim 116 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 114 is rejected under 35 U.S.C. 103 as being unpatentable over Berkland US 20090123509 and Landolina, WO 2013071235 A1 in view of Kirsch, US 20120093686 as applied to claims 111-115, and 118-121 above, and further in view of Regenics, WO 2014091312 A2.
The combined teachings of Berkland and Landolina enumerated above apply here. The combined teachings of Berkland and Landolina teach a composition having the same amounts of the same ingredients as set forth in claim 96 but do not characterize the density of the composition. 
In the event that it can be shown that compositions having amounts of ingredients as suggested in Berkland and Landolina does not have a similar density to that claimed Regenics cures this defect. 
Regenics teaches compositions effective for treating skin wherein the composition has a density from about 0.8 to about 1.4 g/ml (Regenics, pp. 1-2, bridging ¶). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions as understood from Berkland and Landolina by formulating the composition to have a density in the range suggested by Regenics with a reasonable expectation of success. The skilled artisan would have been motivated to do this with a reasonable to facilitate treatment of skin wounds. 
Accordingly, the subject matter of claim 114 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615